DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/21 has been entered.

Response to Amendment
3.	The rejection of Claims 1-5, 7-9, and 13-20 under 35 U.S.C. 102(a)(1) as being anticipated by Miyata et al. (WO 2016/181846 A1) as set forth in the Final Rejection filed 08/25/21 is overcome by the Applicant’s amendments.

Examiner’s Note
4.	The Office has relied on national phase publication US 2018/0170914 A1 as the English equivalent of WIPO publication WO 2016/181846 (herein referred to as “Miyata et al.”).


Allowable Subject Matter
5.	Claims 1-20 are allowed.
	The closest prior art is provided by Miyata et al. (WO 2016/181846), which discloses the following compound (among others):

    PNG
    media_image1.png
    353
    367
    media_image1.png
    Greyscale

(page 111).  However, it is the position of the Office that neither Miyata et al. singly nor in combination with any other prior art provides sufficient motivation to produce the condensed cyclic compound of Applicant’s Formula 1, particularly in regards to the nature of the substituent groups attached to the benzene ring.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786